Citation Nr: 1037827	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  03-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a disability manifested by 
tremors, claimed as secondary to a high fever caused by 
meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from February to April 1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for a 
syndrome caused by high fever, also claimed as meningitis, and 
tremors.  The appellant appealed the RO's decision to the Board.  

In a May 2004 decision, the Board denied service connection for a 
syndrome caused by a high fever, claimed as meningitis, and 
tremors.  

The appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the matter 
was pending before the Court, in February 2005, the appellant's 
then attorney and a representative of VA's General Counsel, on 
behalf of the Secretary, filed a joint motion for remand.  In a 
March 2005 order, the Court granted the motion, vacated the 
Board's May 2004 decision, and remanded the matter for additional 
evidentiary development and readjudication.

In January 2006, the Board remanded the matter to the RO for 
additional evidentiary development.  In March 2010, the Board 
referred the appellant's claim for a medical expert opinion.  See 
VHA Directive 2006-019 dated April 3, 2006; 38 U.S.C.A. §§ 5103A 
and 7109 (West 2002); 38 C.F.R. § 20.901 (2010).  That opinion 
was received by the Board in June 2010.  In July 2010, a copy of 
the medical expert opinion was provided to the appellant and his 
representative, and they were offered the opportunity to present 
additional evidence or argument in accordance with 38 C.F.R. § 
20.903 (2010).  See also Thurber v. Brown, 5 Vet. App. 119 
(1993).  As set forth below, the appellant's response has 
necessitated another remand of this matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The appellant seeks service connection for residuals of an in-
service fever, including tremors.  He claims that he was treated 
for a very high fever during service, possibly due to severe 
pneumonia or meningitis.  He argues that the virus or bacteria 
which caused his fever attacked his nerves and the part of his 
brain controlling movement in his limbs, resulting in some sort 
of disability or syndrome manifested by various symptoms, 
including tremors in his upper and lower extremities.  

As set forth above, this case was recently reviewed by a medical 
expert pursuant to 38 U.S.C.A. § 7109 (West 2002).  In June 2010, 
the medical expert provided an opinion to the effect that it is 
unlikely that the appellant's current tremor disability is 
causally related to his active service or any incident therein, 
including an in-service fever.  

In August 2010, in response to the June 2010 medical expert 
opinion discussed above, the appellant submitted a statement 
which appears to describe his recollections of an in-service bout 
or bouts with possible "Bacterial Spinal Meningitis" and/or 
"Asiatic Pneumonia Bacterial Spinal Meningitis."  Attached to 
the statement was a VA Form 21-4142, Authorization and Consent to 
Release Information to VA, on which he identified clinical 
records from the El Paso VA Clinic and the Albuquerque VA Medical 
Center (VAMC) purportedly relating to his treatment for a 
disability due to bacterial spinal meningitis.  The appellant 
specifically requested a remand of his claim for the purpose of 
obtaining these records.  

Unfortunately, the appellant failed to provide the dates he 
received treatment at these VA facilities.  A review of the 
claims folder reveals that the RO has already conducted extensive 
evidentiary development, including obtaining records from the 
Albuquerque VAMC and the El Paso VA Clinic through October 2009.  

VA has a duty to obtain relevant records from a Federal 
department or agency, however, including records from VA medical 
facilities, and may end its efforts to obtain such records only 
if it is concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).  Based on the information above, the Board finds 
that the possibility that there are more recent records at the 
Albuquerque VAMC and/or El Paso Clinic must be investigated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Albuquerque 
VAMC and the El Paso VA Clinic and request 
copies of all clinical records pertaining 
to the appellant from November 2009 to the 
present.  

2.  After the above development has been 
completed, and after conducting any 
additional evidentiary development deemed 
necessary, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim.  If such claim remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and the 
appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


